Citation Nr: 1144126	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for sinusitis, currently evaluated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, inter alia, denied an increased rating for the Veteran's service connected sinus disability.

This case has previously been before the Board, most recently in June 2011, when the Board remanded the Veteran's claim in order to obtain additional VA medical treatment records.  Such records have been obtained and associated with the Veteran's claims file.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in July 2007.  A transcript of this hearing has been associated with the Veteran's claims folder.

In its June 2011 Remand, the Board noted that the issue of entitlement to allergic rhinitis had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  The Board notes that this issue has not been further developed since the time of its June 2011 Remand, and this issue is again referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The Veteran's service-connected chronic sinusitis is not manifested by incapacitating episodes requiring prolonged antibiotic treatment, non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting, or radical sinus surgery.

2.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected sinusitis disability is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of the currently assigned 0 percent (noncompensable) evaluation for the Veteran's service-connected chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.       § 4.71a, Diagnostic Code 6510 (2011).

2.  The criteria for referral of the Veteran's sinusitis disability for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the United States Court of Appeals for Veterans Claims (Court) has stated that the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated January 2005 notified the Veteran of information and evidence necessary to substantiate his claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the June 2005 VCAA letter.  In March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which include VA examination reports and VA medical center treatment records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran has been afforded three VA examinations of his sinuses during the relevant time period.  The reports of the VA examinations indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Schedular Analysis of Chronic Sinusitis

The Veteran contends that his service-connected sinusitis is more severely disabling than the current 0 percent (noncompensable) evaluation.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R.      §4.3 (2011).

Generally, an evaluation of the extent of impairment requires consideration of the whole recorded history, but when, as here, service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  See 38 C.F.R. §§ 4.1, 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran's chronic sinusitis disability is currently rated as 0 percent disabling under the diagnostic code for chronic pansinusitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6510 (2011).  This diagnostic code provides that the disability rating is to be assigned according to the General Rating Formula for Sinusitis (diagnostic codes 6510 through 6514), which states the following:

A noncompensable rating is assigned for sinusitis when it is detected by x-ray only.  

A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

38 C.F.R. § 4.97, General Rating Formula for Sinusitis (2011).

The criteria for compensable ratings of sinus conditions based on non-incapacitating episodes are stated in the conjunctive, which means that all three characteristics must be met (headaches, pain, and crusting or purulent discharge) to warrant a rating of 10 percent or greater.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes-"insulin, restricted diet, and regulation of activities"-meant that entitlement to that rating required all three criteria to be met.)

In the instant case, the Veteran was provided with a VA examination in January 2005.  The examiner did not review the Veteran's claims file.  The examiner stated that the Veteran had allergic rhinitis and an excessive amount of postnasal drip.  The Veteran denied any sinus surgeries.  The Veteran had been prescribed an inhaler, but this treatment did not help his condition.  The Veteran complained of chronic nasal congestion, postnasal drip, watery eyes, and rare nasal discharge.  The Veteran had no speech impairment.  The Veteran did not suffer from chronic sinusitis, and he had not been on antibiotics for "some time."  The Veteran had not been incapacitated by sinus problems.  Upon physical examination, the examiner found no nasal obstruction, no tenderness, and no purulent discharge or crusting.  The nasal mucosa were reddened and slightly thickened.  The remainder of the ear and throat examination was unremarkable.  

In March 2005, the Veteran complained of sinus-related symptoms to a VA clinician, and the Veteran was diagnosed with chronic sinusitis secondary to allergic rhinitis.  The clinician noted that the Veteran had received a course of antibiotics the previous November to treat the sinusitis.  

The Veteran was provided with an additional VA examination in December 2006.  The Veteran reported chronic throat pain, chronic problems with his nose, and watery eyes.  The Veteran stated that he had received a variety of treatments for his symptoms, including nasal steroids and antihistamines.  The Veteran did not use any sinus irrigation, and he again denied any nasal surgeries.  The Veteran denied difficulty breathing through his nose and purulent discharge.  He had no speech impairment, and no disease or injury of the soft palate.  The Veteran denied any frontal or maxillary sinus pain, but he reported pain in his throat related to postnasal drainage.  The Veteran reported an itchy nose in the spring and watery eyes in the autumn.  The Veteran denied any periods of incapacitation, but complained of a chronic cough and frequent throat clearing as a result of postnasal drainage.

Upon physical examination, the examiner noted that the Veteran had pink mucosa with a mild amount of thick, non-purulent, non-crusted mucus in his nasal cavity.  The examiner noted that the Veteran had slightly hypertrophied inferior turbinates.  There was no erythema or edema of the nasal mucosa.  There was no evidence of nasal polyps.  When a flexible scope was introduced into his nasal cavity, the examiner noted that the middle turbinate was pink without erythema or edema; there was no purulence of the middle meatus and no polyps.  The Veteran had no tenderness to palpation over his sinuses, and no purulent discharge or crusting.

The Veteran sought treatment at VA facilities on several occasions between September 2007 and April 2009 for sinus-related symptoms.  In September 2007, the Veteran complained that his face felt "full," and the Veteran was diagnosed with viral sinusitis.  In March 2008, the Veteran complained of sinus pain that had existed for "quite a while."  In April 2008, the Veteran complained of sinus pain that had lasted for two days, and the Veteran was diagnosed with viral sinusitis.  In February 2009, the Veteran complained of sinus congestion, headache, and a runny nose.  In March 2009, the Veteran sought treatment for a head cold that had lasted for several days.  In April 2009, the Veteran received treatment at a VA facility for nasal congestion.  

The Veteran was provided with an additional VA examination in October 2009.  The Veteran complained of sneezing, cough, sinus drainage, watery eyes, and congestion.  The Veteran used antibiotics rarely, once or twice a year, and not specifically for sinusitis, but for upper respiratory infections.  The Veteran had no history of hospitalization or surgery, nor did he complain of a history of sinusitis.  He complained of two to three non-incapacitating headaches weekly.  The Veteran had occasional breathing impairment.  The Veteran had no incapacitating episodes of sinusitis requiring prolonged antibiotic therapy or treatment lasting four to six weeks in the last 12 months.  He had not had three to six incapacitating episodes of sinusitis in the last twelve months.  The Veteran has weekly headaches without purulent crusting or discharge.

In addition to the medical evidence of record, the Veteran has submitted lay evidence in support of his claim.  In November 2006, the Veteran stated that he did not "continuously" seek medical care because it was difficult to obtain a doctor's appointment.  The Veteran further stated that he was "suffering continuously" with the problem.  At the July 2007 hearing before the undersigned, the Veteran stated that he had a "sinus attack" in May 2007 that left his "whole left side . . . practically paralyzed."  In November 2009, the Veteran indicated that he had not been prescribed with antibiotics because doctors had told him that it ruins the immune system.

Applying the pertinent rating criteria to the facts in the instant case, the Board notes that a 50 percent rating for the Veteran's sinusitis is unwarranted because the record does not indicate that the Veteran has undergone radical sinus surgery with chronic osteomyelitis, nor does the medical evidence of record indicate that the Veteran has experienced tenderness of an affected sinus.

A 30 percent disability rating is similarly unwarranted.  The medical evidence does not demonstrate that the Veteran has experienced three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment.  Indeed, the medical evidence of record indicates that the Veteran has received antibiotic treatment specifically for sinusitis on only one occasion, November 2004.  Similarly, the medical evidence does not demonstrate that the Veteran has experienced more than six non-incapacitating episodes per year of sinusitis with headaches, pain, and purulent discharge or crusting.  As noted above, the criteria for a 30 percent rating are in the conjunctive; all three symptoms must be demonstrated before a 30 percent rating is warranted.  While the medical evidence of record contains the Veteran's complaints of occasional headaches and pain, it does not demonstrate that the Veteran's sinusitis was accompanied by purulent discharge or crusting on more than six occasions over the course of a year.  Indeed, purulent discharge or crusting has never been noted.

A 10 percent rating is similarly unwarranted.  As noted above, the Veteran has never experienced an incapacitating episode of sinusitis requiring prolonged antibiotic treatment, nor more than three non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in any 12 month period during the course of the appeal.

In rendering this decision, the Board has considered the lay evidence that the Veteran has offered in support of his claim.  As noted above, the Veteran stated in his July 2007 hearing before the undersigned that he was treated on an emergent basis in May 2007 for a paralyzing sinusitis attack.  The Board notes that the Veteran, as a lay person, is competent to note that he has experienced symptoms associated with his sinus condition, including headaches and pain.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact; the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify.")  When determining the credibility of lay evidence, the Board may properly consider bias, desire for monetary gain, interest, internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that while VA cannot ignore a veteran's testimony simply because the veteran is an interested party, personal interest may affect the credibility of the evidence).

In the instant case, while the Veteran is competent to describe his physical symptoms of headaches and pain, the Board finds that the Veteran's July 2007 statement describing a paralyzing attack of sinusitis in May 2007 not to be credible, particularly when such an assertion is directly contradicted by a May 2007 VA medical treatment record that contained no complaints or diagnosis of sinus-related symptoms.  Similarly, the medical evidence of record contains no indication that doctors have decided not to prescribe the Veteran with antibiotics in order to preserve his immune system.  The Board therefore assigns the Veteran's lay statements with less probative weight than the medical evidence of record discussed above.  As such, a compensable rating is not appropriate for the Veteran's service-connected chronic sinusitis disability.

The Board further finds that there have been no distinct periods of time during which the Veteran's disability was more severe than the current 0 percent (noncompensable) rating.  He is accordingly not entitled to receive a "staged" rating.  See Hart, supra.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for chronic sinusitis, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the 0 percent (noncompensable) evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran's January 2005 examiner opined that the Veteran's sinus problems did not interfere with his daily activities and caused no functional impairment.  At his October 2009 VA examination, the Veteran stated that he was last employed with the postal service in February 2009, and that he was terminated from that position as a result of a work force reduction; he did not suggest that his termination occurred as a result of his sinusitis.  The Veteran's October 2009 VA examiner stated that the Veteran's condition did not affect his usual daily activities.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased disability rating for service-connected chronic sinusitis, currently evaluated 0 percent disabling, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


